  1
  2
  3                                                                       U,S. DSTRICT
                                                                                         COURT
 4
                                                                      MAY l 3 2Q21
  5
                                                                CENTRAL
 6                                                              EASTERN


 7

  g                           UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10                                                                                               ~~C
        ~ UNITED STATES OF AMERICA,                   Case No.: ~-f~~'~~- ~Z~~~~
11
                            Plaintiff,                ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                     FED.R. CRIM.P. 32.1(a)(6); 18
                                                        .S.C. § 3143(a)(1))
14
                            Defendant.
15
16           The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the       C~~'~ ~              District of
18       ~~~~~'r1 ~~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. ~~        The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25             (~        information in the Pretrial Services Report and Recommendation
26 ~,          (~        information in the violation petition and reports)
27             () the defendant's nonobjection to detention at this time
28             () other:


                                                  1
 1           and/ or
 2 B.(~      The defendant has not met his/her burden of establishing by clear and
 3           convincing evidence that he/she is not likely to pose a danger to the
 4           safety of any other person or the community if released under 18 U.S.C.
 5          § 3142(b)or (c). This finding is based on the following:
 6         (~      information in the Pretrial Services Report and Recommendation
 7         (~      information in the violation petition and reports)
 8         () the defendant's nonobjection to detention at this time
 9         () other:
10
1 1 IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: /~~,,~ (~ ~ Z~ 21
                                                                ~~—
15                                              United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                            2
